Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

Claims 1-8,10-21  are Allowed over prior art.
2.	The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the limitations underlined within the independent claims mentioned below.


Regarding Claim 1,
An apparatus, comprising: a video camera configured to generate a video stream of frames; an object detector configured to accept the video stream as input data and to perform object detection; and a controller comprising a detector selector and coupled to the object detector, the controller configured to; activate the detector selector to swap the object detector with another object detector selected  from a plurality of object detectors within a repository based on one or more factors; and manage the object detection in order to satisfy a performance metric and operate within an operational constraint. 

Regarding Claim 14,
A system, comprising: a video camera configured to generate a video stream of frames; one or more  processors configured to execute object detection logic, wherein the object detection logic is configured to cause the system to: perform object detection on the video stream frames by operating a selected neural network from a plurality of neural networks to  generate object detection  results; activate a detector selector to swap the selected neural network with another neural network selected from the plurality of neural networks based on  one or more factors; volatile memory configured to store data for and executable code for the object 
 
Regarding Claim 19,
An apparatus, comprising: means for reviewing a video stream generated by a video camera; means for generating object detection results based on the video stream by way of a selected object detector, the selected object detector selected object detector selected from a plurality of neural networks, wherein the selected object detector is selected such that attributes of the selected object detector satisfy performance metrics and operational constraints for an object detection operation; and means for automatically changing the selected object detector to another neural network of the plurality of neural networks based on one or more  factors, wherein at least one of the one or more factors is the object detection results failing to satisfy at least one performance metric for the object detection operation based on one or more object detection results.  

Regarding Claim 1: Claim 1 is rejected under 35 U.S.C 103(a) as being unpatentable over Shen (USPUB 20200175401) in view of CHEN et al. (USPUB 20190130580)  teaches An apparatus, comprising: a video camera configured to generate a video stream of frames; an object detector configured to accept the video stream as input data and to perform object detection; and a controller comprising a detector selector and coupled to the object detector, limitations (detailed rejection of the claim mentioned within Office Action dated 09/02/2021) within claim 1,  but does not teach the limitation " the controller configured to; activate the detector selector to swap the object detector with another object detector selected  from a plurality of object detectors within a repository based on one or more factors; and manage the object detection in order to satisfy a performance metric and operate within an operational constraint.”

Regarding Claim 14: Claim 14 is rejected under 35 U.S.C 103(a) as being unpatentable over Shen (USPUB 20200175401) in view of CHEN et al. (USPUB 20190130580)  teaches A system, comprising: a video camera configured to generate a video stream of frames; one or more  processors configured to execute object detection logic,… volatile memory configured to store data for and executable code for the object detection logic; non-volatile memory configured to store the plurality of neural networks, each neural network comprising different attributes; and a power source configured to supply electrical power to the non-volatile memory, the volatile memory, the one or more processors, and the video camera. limitations (detailed rejection of the claim mentioned within Office Action dated 09/02/2021) within claim 14,  but does not teach the limitation " wherein the object detection logic is configured to cause the system to: perform object detection on the video stream frames by operating a selected neural network from a plurality of neural networks to  generate object detection  results; activate a detector selector to swap the selected neural network with another neural network selected from the plurality of neural networks based on  one or more factors;”

Regarding Claim 19: Claim 19 is rejected under 35 U.S.C 103(a) as being unpatentable over Shen (USPUB 20200175401) in view of CHEN et al. (USPUB 20190130580)  teaches An apparatus, comprising: means for reviewing a video stream generated by a video camera; means for generating object detection results based on the video stream by way of a selected object detector, the selected object detector selected object detector selected from a plurality of neural networks, limitations (detailed rejection of the claim mentioned within Office Action dated 09/02/2021) within claim 19,  but does not teach the limitation " wherein the selected object detector is selected such that attributes of the selected object detector satisfy performance metrics and operational constraints for an object detection operation; and means for automatically changing the selected object detector to another neural network of the plurality of neural networks based on one or more  factors, wherein at least one of the one or more factors is the object detection results failing to satisfy at least one performance metric for the object detection operation based on one or more object detection results.”  

3.	The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above. 

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571) 272-9799 and FAX number (571) 273-9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3024.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637